Case 2:20-cv-00183-Z-BR Document 32 Filed 02/24/21 Pagelofi PagelD 129

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

 
    

 

 

AMARILLO DIVISION FEB 24 2904
LAVONTE DEWAYNE WILLIAMS, §
§ CLERK, JS. DISTRICT COURT
Plaintiff, § By Deputy
§ t uN
V. § 2:20-CV-183-Z
§
BRYAN COLLIER, and KEN PAXTON, §
§
Defendants. §
ORDER

On February 2, 2021, the United States Magistrate Judge entered findings and conclusions
(ECF No. 31) on Defendants’ Collier and Paxton’s Joint Motion to Dismiss (ECF No. 19). The
Magistrate Judge RECOMMENDS that this motion be GRANTED. The time for filing objections
has passed, and Plaintiff did not file objections to the findings, conclusions, and recommendation.
After making an independent review of the pleadings, files, and records in this case and
the findings, conclusions, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that the findings, conclusions,
and recommendation of the Magistrate Judge are ADOPTED. Plaintiff's claims are DISMISSED.
SO ORDERED.

February Ly, 2021. Ys

THEW J.KACSMARYK
ITED STATES DISTRICT JUDGE
